         Case 1:18-cr-00834-PAE Document 560 Filed 10/23/20 Page 1 of 8
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      October 23, 2020

BY ECF

The Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

        Re:      United States v. Kintea McKenzie, S9 18 Cr. 834 (PAE)

Dear Judge Engelmayer:

        The defendant is scheduled to be sentenced in this matter on November 17, 2020 at 10:30
a.m. The Government respectfully submits this letter in connection with sentencing. The parties
entered into a plea agreement (the “Plea Agreement”) that calculated a stipulated Guidelines range
of 46 to 57 months’ imprisonment based on the defendant’s plea to Count Eight for assault with a
dangerous weapon in aid of racketeering (the “Stipulated Guidelines Range”). The parties further
agreed that neither party would seek a sentence above or below the Stipulated Guidelines Range.
The Probation Department calculates the same Guidelines range in the final pre-sentence
investigation report, dated September 12, 2019 (“PSR”), and recommends a sentence of 46
months’ imprisonment. Consistent with the Plea Agreement, and for the reasons explained below,
the Government respectfully submits that a sentence at the top of the Stipulated Guidelines Range
of 46 to 57 months’ imprisonment is appropriate in this case.

   I.         Offense Conduct

       The defendant was a member of the Gorilla Stones set of the Bloods gang and was an
acquaintance of Daniel Hernandez, a/k/a “Tekashi 6ix 9ine.” In or about November 2017,
Hernandez released a song entitled “KOODA,” that both featured the defendant in the music video
and was named after the defendant.

        Throughout early 2018, Hernandez was in a public dispute with a rival rap artist and gang
member from Chicago known as “Chief Keef.” On or about June 1, 2018, Hernandez learned that
Chief Keef was going to be in New York. Hernandez was in Los Angeles at the time, but reached
out to the defendant and offered him $20,000 to shoot at Chief Keef. Hernandez was explicit that
the defendant not shoot Chief Keef, but that the defendant should only scare Chief Keef. The
defendant agreed. The defendant subsequently assembled a group of individuals to carry out the
shooting. The group included the shooter, the defendant, a driver, and at least one other individual.
The defendant and the shooter could be seen on surveillance video waiting outside the W Hotel in
          Case 1:18-cr-00834-PAE Document 560 Filed 10/23/20 Page 2 of 8

                                                                                             Page 2


Times Square. The shooter eventually shot above the heads of Chief Keef and a member of Chief
Keef’s entourage. After the shooting, the shooter and the defendant ran back to the waiting vehicle
and drove off.

       The next day, Hernandez and Kifano Jordan, a/k/a “Shotti,” met with the defendant.
Although Hernandez had offered $20,000 to the defendant, Jordan told Hernandez to only pay the
defendant $10,000.

   II.     Procedural History

       The defendant was charged in an indictment that was unsealed on January 31, 2019. The
defendant self-surrendered on February 8, 2019. On June 3, 2019, the defendant pleaded guilty to
Count Eight of the S9 18 Cr. 834 Indictment, pursuant to the Plea Agreement. The defendant, who
had been released on bail pending trial, surrendered to the United States Marshals on June 17,
2019. The Plea Agreement calculated a Stipulated Guidelines Range of 46 to 57 months’
imprisonment. The Probation Department calculated the same Guidelines Range in the PSR and
recommended a sentence of 46 months’ imprisonment.

        On March 30, 2020, the Court granted the defendant’s motion for bail pending sentencing
due to the defendant’s asthma condition and the COVID-19 pandemic. Yet, within hours of being
released, the defendant was seen partying with numerous other individuals (some of whom
appeared to be smoking marijuana) in his apartment – in complete disregard of all
recommendations by health officials to practice social distancing.

      On October 15, 2020, the defendant surrendered to the custody of the United States
Marshals Service and is currently detained.

   III.    Applicable Law

        The Guidelines still provide important guidance to the Court following United States v.
Booker, 543 U.S. 220 (2005), and United States v. Crosby, 397 F.3d 103 (2d Cir. 2005). Indeed,
although Booker held that the Guidelines are no longer mandatory, it also held that they remain in
place and that district courts must “consult” the Guidelines and “take them into account” when
sentencing. Booker, 543 U.S. at 264. As the Supreme Court stated, “a district court should begin
all sentencing proceedings by correctly calculating the applicable Guidelines range,” which
“should be the starting point and the initial benchmark.” Gall v. United States, 552 U.S. 38, 49
(2007).

        After that calculation, however, a sentencing judge must consider seven factors outlined in
Title 18, United States Code, Section 3553(a): (1) “the nature and circumstances of the offense
and the history and characteristics of the defendant”; (2) the four legitimate purposes of sentencing,
as set forth below; (3) “the kinds of sentences available”; (4) the Guidelines range itself; (5) any
relevant policy statement by the Sentencing Commission; (6) “the need to avoid unwarranted
sentence disparities among defendants”; and (7) “the need to provide restitution to any victims,”
18 U.S.C. § 3553(a)(1)–(7). See Gall, 552 U.S. at 50 & n.6.
          Case 1:18-cr-00834-PAE Document 560 Filed 10/23/20 Page 3 of 8

                                                                                           Page 3


        In determining the appropriate sentence, the statute directs judges to “impose a sentence
sufficient, but not greater than necessary, to comply with the purposes” of sentencing, which are:

         (A)      to reflect the seriousness of the offense, to promote respect for the law, and to
                  provide just punishment for the offense;
         (B)      to afford adequate deterrence to criminal conduct;
         (C)      to protect the public from further crimes of the defendant; and
         (D)      to provide the defendant with needed educational or vocational training, medical
                  care, or other correctional treatment in the most effective manner.

18 U.S.C. § 3553(a)(2).

   IV.         Discussion

       The Government submits that a sentence at the top of the Stipulated Guidelines Range of
46 to 57 months’ imprisonment is sufficient, but not greater than necessary, to reflect the
seriousness of the offense, promote respect for the law, provide just punishment for the offense,
and afford adequate deterrence to criminal conduct.

        The defendant coordinated one of the most high-profile shootings committed on behalf of
the Nine Trey Gangsta Bloods (“Nine Trey”) in 2018 – a shooting outside the W Hotel in Times
Square. To orchestrate the shooting, the defendant assembled a group, including a driver and a
shooter, that travelled to and waited outside the W Hotel in Times Square until the targets came
outside, and then shot in their direction, endangering not only Chief Keef, but others in the area.
The defendant’s crime was not one of instinct or passion. Instead, it was a well-contemplated and
calculated shooting, planned over the course of at least several hours, involving multiple
participants, and designed to convey that Chief Keef was not safe from the reach of Nine Trey,
even in the heart of Times Square. While the defendant claims in a letter appended to his
sentencing submission that “I immediately regretted what I did but I did not know what to do,”
(Def. Mem., Ex A. at 1), his words are belied by his actions. The defendant could have done many
things. He could have turned himself in. He could have implicated the others involved in this
reckless shooting. He could have used the incident as an opportunity to channel a more positive
message through his music. He did none of these things. Instead, despite claiming that “[r]ight
away I realized what I did was wrong and seriously dangerous,” (id. (emphasis added)), a full day
after the shooting, the defendant had no problem collecting his promised payment from Hernandez.

        The defendant only has one prior conviction for petit larceny (PSR ¶85); however, given
that he has pled guilty to a serious offense, the defendant has not seemed to treat this matter with
the appropriate significance that it deserves, which gives the Government pause that the defendant
will not be deterred from committing future crimes. Indeed, while the defendant was incarcerated
following his guilty plea, the defendant was caught on more than one occasion using a contraband
cellular phone inside the MCC.

        One of the most egregious examples of the defendant’s post-conviction behavior was his
misleading argument to the Court that he needed to be bailed pending sentencing due to grave
health concerns stemming from the COVID-19 pandemic and his asthma condition. Arguing that
         Case 1:18-cr-00834-PAE Document 560 Filed 10/23/20 Page 4 of 8

                                                                                               Page 4


he could not maintain social distance while incarcerated, the defendant pleaded to the Court to
release him pending sentencing. Yet, within hours of his release, the defendant partied at his
apartment with multiple individuals, who appeared to be drinking and smoking marijuana. His
actions made clear that he had no sincere fear of contracting COVID-19 and instead used it as a
ploy to be released from custody.

        The defendant’s pattern of deceit continued after the bail episode. In his sentencing
submission and letter to the Court, the defendant suggests that he has devoted his time and musical
talents to further an anti-violence crusade. Yet, his rap lyrics and music videos – including ones
recorded after the instant crime and even after his guilty plea – tell a different story, one that
glorifies gang life and violence. Below is a sampling of his music – the lyrics of which are attached
as Exhibits to this submission.

“Blicky’s    Funeral”  –   Uploaded  on  January     25,    2017    (available     at
https://www.youtube.com/watch?v=AFh3kKRekTM) – Selected lyrics below, and full lyrics
attached as Exhibit A

       I’m with the poppin’, I’m with the bending blocks we could do it all day long (Skrrt, skrrt)
       We are not a gang (Woo!), fuck the fame, real killers put in pain (In pain)
       How you think I got my name? K double-O D, dumping A for aim (What else?)

       ***

       Dump, reload, if he a scammer, we straight snatching his Cubans (For the White!)
       Y’all not from the Ville y’all not from O. Hill
       Or the 10 where it’s real (White!)
       I bet somebody gon’ die if I put the loads on the drill (Woo!)
       Shooters, Rugers, mission Ubers, did it all with the looters (Brr)
       This shit is all facts I’m spitting, this ain’t no rumors (What else?)
       Kidnap a top opp (What else?), another folk in my trunk (What else? Skrrt)
       Kidnap a top opp (Ahh), boy that's three for the month (Kooda B)

       In these selected lyrics, the defendant appears to say that “real killers put in pain” – that is,
those who earn the reputation as killers put in work for the gang. In addition, he says that he got
his name – Kooda – by “dumping A for aim,” and dumping is slang for “dumping rounds” or
shooting. He also raps about “shooters, Rugers, mission Ubers” and kidnapping a “top opp.”
These are clear references to committing acts of violence against gang rivals.

Walking Through the Ville (A Thousand Miles Remix) – Released on August 13, 2018
(available                      at             https://www.youtube.com/watch?v=-
bmKUMiqmJ0&list=LLHaj6a1Xww_9cpxxd8fRXEg&index=425) – Selected lyrics below,
and full lyrics attached as Exhibit B


       Making my way through the Ville, walking slow
       N***as know not to run up
         Case 1:18-cr-00834-PAE Document 560 Filed 10/23/20 Page 5 of 8

                                                                                        Page 5


       Boom-boom-boom-boom-boom, it coulda been you
       Boom-boom-boom-boom-boom, it coulda been you
       Boom-boom-boom-boom-boom, it coulda been you
       Boom-boom-boom-boom-boom, I won’t miss you
       Boom-boom-boom-boom-boom, these hollows hit ’em up

       The lyrics here are pretty self-explanatory. The imagery of the video clearly shows it is
about shooting rivals who “run up” on the defendant’s and his associates’ territory.

6IX9INE       –      Uploaded   on    August    26,      2018      (available      at
https://www.youtube.com/watch?v=aOs_jwHqS1M) – Selected lyrics below, and full lyrics
attached as Exhibit C

       I don’t wanna talk it out, spin through the ville you ain’t walkin’ out
       We do not miss, boy keep runnin’ your lips, get killed through my morning route (woah)
       Gang, get killed through my morning route
       We do not miss, boy keep runnin’ your lips, get killed through my morning route, yeah,
       yeah

       Here, the imagery from the video shows the defendant and others pointing their hands to
the camera as if they are guns and pulling the trigger. Moreover, the above lyrics again promote
violence against rivals.

Quagmire      –    Uploaded     on  November       28,      2018      (available             at
https://www.youtube.com/watch?v=hVdDntwrzb4) – Full lyrics attached as Exhibit D

      This video was released a little over a week after Hernandez and other members of Nine
Trey were arrested. Again, the imagery and lyrics are more of the same from the defendant.

Wop      Wop      –    Released   on    January     21,     2019    (available     at
https://www.youtube.com/watch?v=paoxj1wl5C8) – Selected lyrics below, and full lyrics
attached as Exhibit E

       God-given wop wop, ride up in the drop-top
       I got my Glock Glock, quick to make it hot, hot
       We send them shots, shots, somebody getting’ pop, popped
       I cannot stop running to the guap, opp

       ***

       For that bag, we on yo’ ass, we will not stop
       Bing, blaow, man down
       Ambulance out when Kooda come around
       Bing, blaow, man down
       Ambulance out when Kooda come around
         Case 1:18-cr-00834-PAE Document 560 Filed 10/23/20 Page 6 of 8

                                                                                             Page 6


        Again, these lyrics are fairly explicit: the defendant is singing about having a “Glock” at
the ready, so he could “make it hot,” and send “shots.” Moreover, he says that the “ambulance”
is out when “Kooda come[s] around.” This is yet another song promoting and glorifying gang
violence.

Still Thinking About It – Released on June 27, 2019 (available at
https://www.youtube.com/watch?v=Oz-wiMvkQ-E) – Selected lyrics below, and full lyrics
attached as Exhibit F

       Look, I don’t wanna talk about it
       So nobody call my phone
       Asking all this damn questions
       How the hell I came home (real nigga shit)
       Stay ten toes, I ain’t fold

        What is remarkable about this song is that the defendant filmed it while he was on house
arrest (as the ankle bracelet is visible approximately 27 seconds into the video), and the defendant
is bragging that he was staying “ten toes” – that is, that he did not cooperate and took a plea. In
addition, there are several instances in the video in which the defendant appears to point his fingers
at the camera and pull the trigger – again, promoting violence.

Wooo      Talk      –  Released   on    August     10,     2019     (available     at
https://www.youtube.com/watch?v=LwvQ-Eos88s) – Selected lyrics below, and full lyrics
attached as Exhibit G

       Know what I’m jackin’, when they see us
       They better Woo (They better Woo)
       I call up my shooter, press of a button
       You on the news (you on the)
       You better
       Watch out, Woo (Woo!)
       When we come
       Pop out
       Woo (Woo!)

       ***

       Don’t compare me to nobody, do what I want
       See I’m in a different lane
       Couple hats with me
       Couple loccs with me
       But this ape shit in my veins (what)

       ***

       Anybody that’s there with an afro
         Case 1:18-cr-00834-PAE Document 560 Filed 10/23/20 Page 7 of 8

                                                                                            Page 7


       Leavin’ with a part
       Back after back, hit after hits (Oh shit)
       They know who we are
       Shots fired
       Somebody dead, right there in the park
       Free Loccs, free Drew, after this scream “Free me!” (Gang!)
       Next nigga say my name, gon end up on the T.V.
       Pix 11, Channel 7, News 12, Fox 5
       Shade room, TMZ

        Again, the lyrics of this song (released two months after the defendant pleaded guilty)
clearly promote gang violence – “call up my shooter, press of a button, you on the news.” In
addition, the defendant professes his loyalty to the Gorilla Stone set of the Bloods gang – “this ape
shit in my veins” – as “ape” is a common reference to a member of the Gorilla Stones. It is also
clear that this song was written after the defendant was charged, because he makes a reference to
“Free me.” This is a common phrase – “free [insert name]” – that people will post to social media
in support of others who are incarcerated.

        The defendant is free to sing about whatever he wishes to sing about. What the
Government objects to, however, is the defendant’s protestations in his sentencing submission
and letter to the Court that he was somehow shocked to learn that the music video “KOODA” by
Hernandez featured guns, and that the defendant opposes such glorification of gang violence
because all of his videos and song lyrics are supposedly to the contrary. This blatant
misrepresentation makes it difficult to take him at face value when the defendant claims that he
has “learn[ed] very important lessons from [his] conduct in this case” and that he “made a foolish
choice [that he] won’t make again” (Def. Mem., Ex. A at 3).

       The Government believes that a sentence at the top of the Stipulated Guidelines Range is
necessary to deter the defendant from committing future crimes and to deter others who may
wish to follow in the defendant’s footsteps.
            Case 1:18-cr-00834-PAE Document 560 Filed 10/23/20 Page 8 of 8

                                                                                           Page 8


      V.      Conclusion

        Accordingly, given the serious nature of the offense, the defendant’s post-conviction
actions, and the need for specific and general deterrence, the Government respectfully submits that
a sentence at the top of the Stipulated Guidelines Range is appropriate in this case.


                                                       Respectfully submitted,

                                                       AUDREY STRAUSS
                                                       Acting United States Attorney


                                                 By:          s/
                                                       Michael D. Longyear
                                                       Jonathan E. Rebold
                                                       Jacob Warren
                                                       Assistant United States Attorneys
                                                       (212) 637-2223 / 2512 / 2264

cc:        Richard Rosenberg, Esq. (by ECF)
